Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s comment
Allowance mailed 02/03/2021 has been further reviewed. Corrected notice of allowance as follows.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2021 has been entered.
Allowable Subject Matter
Claims 1-4, 6-8, 21-25, 29-31,34-35 and 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meet the limitations of claims 1-4, 6-8 and 38-39 calling for a semiconductor device, comprising: an electronic device mounted on a circuit board and spaced apart from a first and second contact pads, wherein the first contact pads are between a semiconductor package and the electronic device; and a connector connecting a contact interface to the circuit board, the connector having a longitudinal axis substantially perpendicular to a longest sidewall of the circuit board when viewed from above, as further recited at claim 1.

The following is an examiner’s statement of reasons for allowance: No prior art has been found that meet the limitations of claims 30-31 and 35 calling for a semiconductor device, comprising: a contact interface non-overlapping with a circuit board and comprising a plurality of second contact pads; a connector extending from a first sidewall of the circuit board to a second sidewall of the contact interface along a longitudinal axis substantially perpendicular to the first sidewall of the circuit board when viewed from above, wherein the connector has first guide holes on one side of the longitudinal axis of the connector arranged in a pattern different from that of second guide holes on the other side of the longitudinal axis of the connector; and an electronic device mounted on the circuit board and spaced apart from the second contact pads and the first contact pads, as further defined at claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsu on 04/02/2021.
The application has been amended as follows: 
In claims:
Replace claims 1, 4, 6, 7, 30 as follows. Add new claims 38-39 as follows. Cancel claims 5 and 33.
1. (Currently amended) A semiconductor device, comprising:
a circuit board comprising a plurality of first contact pads;
a semiconductor package mounted on the circuit board, wherein the semiconductor package comprises a plurality of conductive bumps with a first pitch, wherein the conductive bumps are electrically connected to the first contact pads; 
a contact interface electrically connected to the circuit board, wherein the contact interface comprises a plurality of second contact pads with a second pitch substantially the same as the first pitch, and wherein the second contact pads are separated from the conductive bumps;

a connector connecting the contact interface to the circuit board, the connector having a longitudinal axis substantially perpendicular to a longest sidewall of the circuit board when viewed from above.
4. (Currently amended) The semiconductor device of claim 1, wherein the connector laterally extends from the circuit board to the contact interface.
6. (Currently amended) The semiconductor device of claim 1, further comprising: a plurality of signal lines extending from the second contact pads to the circuit board through the connector.
7. (Currently amended) The semiconductor device of claim 1, wherein the connector comprises a plurality of guide features arranged on a major surface of the connector asymmetrically with respect to the longitudinal axis.
30. (Currently amended) A semiconductor device, comprising:
a circuit board comprising a plurality of first contact pads exposed by a bottom surface of the circuit board, wherein a surface of each of the first contact pads exposed by the bottom surface is flush with the bottom surface of the circuit board;
a semiconductor package mounted on a top surface of the circuit board opposite to the bottom surface;
a contact interface non-overlapping with the circuit board and comprising a plurality of second contact pads;

a plurality of signal channels respectively connecting the second contact pads to the first contact pads; and 
an electronic device mounted on the circuit board and spaced apart from the second contact pads and the first contact pads.
38. (New) The semiconductor device of claim 1, wherein the semiconductor package and the electronic device are located at opposite sides of the longitudinal axis of the connector.
39. (New) The semiconductor device of claim 1, wherein the semiconductor package comprises:
a semiconductor chip;
a molding compound enclosing the semiconductor chip; and
a plurality of through-vias penetrating through the molding compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



April 5, 2021